Citation Nr: 1819606	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-04 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This matter was previously remanded by the Board in May 2013 and October 2014 for additional development.  Thereafter, this matter was denied by the Board in June 2015, after which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued a Memorandum Decision which set aside the portion of the June 2015 Board decision which denied entitlement to service connection for right ear hearing loss and remanded the matter for further development and readjudication.  As discussed further below, an additional remand is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, and as a result of the August 2016 Memorandum Decision discussed in the Introduction above, the Board finds that additional evidentiary development is necessary regarding the Veteran's claim of entitlement to service connection for right ear hearing loss in order obtain an adequate medical opinion.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Significantly, in its August 2016 Memorandum Decision, the Court found that the January 2015 VA audiology examination did not substantially comply with the Board October 2014 remand directives in two respects.  First, the examiner failed to discuss and deem credible the Veteran's lay statements regarding the onset and progression of his right ear hearing loss and second, the examiner failed to reconcile her opinion with an August 2010 positive nexus opinion offered by the Veteran's private physician.  Accordingly, the Court held that remand was warranted for the Board to obtain a new VA medical examination and opinion that adequately addresses the Veteran's right ear hearing disability and substantially complies with its prior remand order.  Based upon the above, the Board also concludes that remand is warranted to obtain an adequate VA medical examination and opinion.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the January 2015 VA audiologist for an addendum opinion regarding the etiology of the Veteran's right ear hearing loss.  If the January 2015 VA audiologist is unavailable, an equally qualified examiner may be substituted.  The entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  A new audiological examination should be conducted.  All indicated studies should be conducted, including current audiometric testing, and all findings must be reported in detail.  

Before rending an opinion as to the etiology of the Veteran's right ear hearing loss, the audiologist is advised of the following facts:

* The Veteran served on active duty from January 1967 to December 1969.

* An November 1966 Report of Medical Examination shows that the Veteran's hearing was tested approximately two months before enlistment into service.  See VBMS entry with document type, "STR - Medical," receipt date 08/18/1970, on page 5.

* On July 11, 1969, the Veteran was seen with a complaint of pain in the right ear and a sore throat.  The Veteran did not have a cough, and there was no drainage of the ear.  The Veteran had some swelling on the right side of the throat.  See VBMS entry with document type, "STR - Medical," receipt date 08/18/1970, on page 42.

* An October 1969 Report of Medical Examination shows that the Veteran's hearing was tested approximately six week before his separation from service.  See VBMS entry with document type, "STR - Medical," receipt date 08/18/1970, on page 4.

* In a Report of Medical History completed by the Veteran on October 21, 1969, he checked, "No" to ever having or having then "Hearing Loss."  See VBMS entry with document type, "STR - Medical," receipt date 08/18/1970, on page 21, Item number 20, first column.

* A February 1997 VA general medical examination shows that the Veteran reported to the examiner that he had had hearing impairment for the past 20+ years.  He reported exposure to weapons noise with ear defenders.  He reported a hearing impairment in the right ear greater than the left ear.  The examiner wrote that the ears were clear bilaterally and that the Veteran "[h]ears normal speech level."  See VBMS entry with document type, "VA Examination," receipt date 02/10/1997, on pages 1-2.

* A March 1997 VA audio examination shows that the Veteran reported decreased hearing, bilaterally, which was worse in the left ear, and that onset of his hearing loss was reported to be "1970."  The examiner reported the Veteran's pure tone thresholds and speech recognition scores in each ear and recommended that the Veteran undergo an ENT evaluation "due to a slight conductive component in the right ear."  The examiner provided a summary of the audiological test results.  See VBMS entry with document type, "VA Examination," receipt date 03/20/1997, on pages 1-2.

* It does not appear that an ENT examination was scheduled at that time.

* There is an August 2010 positive private nexus opinion regarding the onset of the Veteran's hearing loss.  See VBMS entry with document type, "Medical Treatment Record - Non-Government Facility," receipt date 09/09/2000.

* In September 2010, the Veteran underwent an ossicular reconstruction in the right ear.  See VBMS entry with document type, "Medical Treatment Record - Non-Government Facility," receipt date 10/18/2000.

* A November 2010 VA audio examination shows that the Veteran reported he was in close proximity to small arms and machine gunfire with no usage of the hearing protection devices in combat and consistent usage of hearing protection devices on the firing range.  He reported he believed his hearing loss also may have come from the "45KW" generators, which operated the communication equipment.  He reported no occupational noise exposure-he was a school teacher of history for 30 years.  He did not report any recreational noise exposure.  He reported that his father had hearing loss in his later years.  The examiner reported the Veteran's pure tone thresholds and speech recognition scores in each ear.  This examiner found that the Veteran's right ear hearing loss was not related to in-service noise exposure and provided a rationale.  See VBMS entry with document type, "VA Examination," receipt date 11/01/2010, on pages 1-5.

* VA has obtained private treatment records from the Greater Knoxville Ear, Nose, and Throat clinic.  There are 24 pages of records.  See VBMS entry with document type, "Medical Treatment Record - Non-Government Facility," receipt date 06/18/2013.

* The Veteran has expressed his belief that his right ear hearing loss is related to noise exposure in service and/or the complaint he had in service of right ear pain. 

* A January 2015 VA audio examination shows that the audiologist reported the Veteran's pure tone thresholds and speech recognition scores in each ear.  This audiologist found that the Veteran's right ear hearing loss was not related to in-service noise exposure and provided a rationale.  See VBMS entry with document type, "VA Examination," receipt date 02/02/2015, on pages 1-5.

* The audiologist is informed that the absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The audiologist is asked to offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's right ear hearing loss disability is related to the Veteran's active service, including in-service noise exposure and/or right ear pain reported in July 1969, or any other pertinent symptomatology documented within service treatment records.  In providing your opinion, please address the Veteran's report that his hearing loss had its onset in 1970 and the August 2010 positive private opinion (where the examiner found that the Veteran's hearing loss was related to in-service noise exposure) and whether you agree or disagree with such opinion and explain why.  The failure to address the Veteran's contentions of how and when he believes he developed hearing loss and the August 2010 positive opinion will render the opinion inadequate.  Thus, the Board requests that you address these relevant facts.  

2.  Following the above development, ensure compliance with the above directives and adequacy of any opinion obtained.  Take any corrective actions warranted.  

3.  Thereafter, readjudicate the claim of entitlement to service connection for right ear hearing loss.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

